DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 23 December 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, the only legible copy is that of non-patent literature cite no. 8 - International Search Report and Written Opinion of the International Searching Authority for PCT/US20/49357.  The only other submitted non-patent literature document is illegible.  Additionally, the IDS cites 8 non-patent literature documents which is substantially more than the two provided.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The abstract of the disclosure is objected to because the last sentence has a grammatical error where it recites “display to that” which should be “display so that”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 4 of the claim, the term “moving” is misspelled as “predetermoving”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-19, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phobos AR1 evidenced by YouTube2.  The YouTube reference is submitted as evidence of what was in the public’s possession before Applicant’s invention, thus proving that Phobos AR contains an enabled disclosure.  See MPEP 2131.01 for more information on this.

Regarding claim 1, Phobos AR teaches a method of using an electronic device having a display screen, an input device, and a camera (Phobos AR is an augmented reality (AR) software app implemented on an Apple iPad or iPhone, each of which is an electronic device having a display screen, an input device, and a camera.) to provide a bilateral stimulation (BLS) session to a user (Phobos AR, pg. 1, “The BiSAR (Bilateral Stimulation and Assisted Reprocessing) module is based on J. Shapiro’s EMDR (Eye Movement Desensitization , said method comprising:
moving the position of an image of a virtual object in a pattern on the display screen (YouTube, 1:35-6:30 illustrates moving the position of an image of a virtual object, such as a spider (3:43-4:45), cockroach (5:30-6:00), rodent, snake, frog, dog (1:35-3:40), bird, cliff (4:50-5:30), green ball (6:03-6:15), moving box (6:15-6:25), etc. in set patterns on the display screen.  For example, a dog jumping (1:45-1:55), moving from standing to laying (1:35-1:45), moving about the environment (3:00-3:45), etc.); and 
providing a background on the display screen for the image, where the background is a real-time view of the scene obtained from the camera (Both Phobos AR and YouTube illustrate in each figure that the background on the display screen for the image is a real-time view of the scene obtained from the camera.).

Regarding claim 13, Phobos AR teaches an apparatus for providing a bilateral stimulation (BLS) session for a user (Phobos AR, pg. 1, “The BiSAR (Bilateral Stimulation and Assisted Reprocessing) module is based on J. Shapiro’s EMDR (Eye Movement Desensitization and Reprocessing) discovery and technique, complemented with the AR capabilities that iOS devices enable.”) comprising an electronic device including a processor, an input device, a display screen, and a camera (Phobos AR is an augmented reality (AR) software app implemented on an Apple iPad or iPhone, each of which is an electronic device having a display screen, an input device, and a camera.), where the processor is programmed to:
move the position of an image of a virtual object in a pattern on the display screen (YouTube, 1:35-6:30 illustrates moving the position of an image of a virtual object, such as a spider (3:43-4:45), cockroach (5:30-6:00), rodent, snake, frog, dog (1:35-3:40), bird, cliff (4:50-5:30), green ball (6:03-6:15), moving box (6:15-6:25), etc. in set patterns on the display screen.  ; and 
provide a background on the display screen for the image, where the background is a real-time view of the scene obtained from the camera (Both Phobos AR and YouTube illustrate in each figure that the background on the display screen for the image is a real-time view of the scene obtained from the camera.).

Regarding claims 2 and 14, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, where the user addresses a factor during the BLS session, where the factor is a problem or a goal, and where the image is an image related to the factor (Phobos AR, pg. 1, “Phobos AR is a markerless augmented reality app that allows exposure to virtual animals in specific fears.”  Here, a specific fear of an animal is a factor, and the virtual animal is the image related to the factor.  The user addresses the factor via exposure to the virtual animal for a time period.).

Regarding claims 3 and 15, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, where the image is a user-selected image, and where said method further includes accepting the user-selected image (Phobos AR, pg. 1, the second figure provides 8 images that a user can select from.).

Regarding claims 4 and 16, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, where the image is a user-selected image, and where said method further includes accepting a user-selected image from the camera (YouTube, 1:03-125 illustrates accepting a user-selected image from the camera).

Regarding claims 5 and 17, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, where the electronic device includes an audio output (Phobos AR, pg. 2, first figure “Put your headphones on”), and where the method further comprises providing user-selected audio to the audio output during the moving of the image (YouTube, 6:00-6:20 illustrates providing user-selected audio to the audio output during the moving of the image.).

Regarding claims 6 and 18, Phobos AR teaches the method of claim 5 and the apparatus of claim 17, where the method further includes accepting the user-selected audio from the device or from the Internet (YouTube, 6:00-6:20 illustrates accepting the user-selected audio from the device or from the Internet.).

Regarding claims 7 and 19, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, further including providing a text message on the display screen during the moving of the image (YouTube, 1:27-1:33, 3:43-3:48, 4:45-4:58, and 5:35-5:40  provide some examples of providing a text message on the display screen during the moving of the image.).

Regarding claims 9 and 21, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, where the pattern includes two or more sequential positions on the display screen (YouTube, 2:30-2:37 and 3:20-3:40 illustrate the virtual objects are shown as virtual dogs that move with distinct animations including laying down, walking and stopping, and/or jumping towards the user.  The movement in each case requires determining and moving the virtual dogs to their next predetermined position to create fluid animation, where each animation ends in a halted position of the dog.  Thus, the pattern includes two or more sequential positions on the display screen.), and where the moving includes repeatedly:
determining a next position of the two or more sequential positions; [moving] the position of the image continuously towards the next position; halting the moving of the position of the image at the predetermined position (YouTube, 2:30-2:37 and 3:20-3:40 illustrate the virtual objects are shown as virtual dogs that move with distinct animations including laying down, walking and stopping, and/or jumping towards the user.  The movement in each case requires determining and moving the virtual dogs to their next predetermined position to create fluid animation, where each animation ends in a halted position of the dog.); and 
waiting until the user identifies the location of the next position on the display screen using the input device (YouTube, 2:30-2:37 and 3:20-3:40 illustrate the waiting or halted animation appears to continue until the user relocates the virtual dogs by interacting with the next predetermined position using the touch screen or affecting it via the menu as shown.).

Regarding claims 10 and 22, Phobos AR teaches the method of claim 1 and the apparatus of claim 13, where the pattern is determined from two or more sequential locations in the scene (YouTube, 1:45-1:55 illustrates the pattern of the virtual dog jumping from one location a second sequential location), and where the moving includes, for each location of the two or more sequential locations in the scene:
determining the location in the scene (YouTube, 1:35-1:45 illustrates determining the location in the scene.); 
determining an active area of the display screen (YouTube, 1:35-1:45 further illustrates orienting the virtual dog within an active area of the display screen.); 
determining a current position on the display screen of the location in the scene (YouTube, 1:35-1:45 further illustrates orienting the virtual dog within an active area of the display screen, and thus also determining a current position on the display screen of the location in the scene.); 
displaying the image on the display screen only when current position on the display screen is within the active area of the display screen (YouTube, 1:35 to 5:30, a number of virtual objects are shown that are either fully in the display screen when the virtual objects are in the camera's field of view, partially viewable when parts of the virtual objects are outside the camera's field of view, and not shown when outside the camera's field of view.); and 
waiting until the user identifies the image on the display screen using the input device (YouTube, 2:30 to 2:37 and 3:20 to 3:40, the waiting or halted animation appears to continue until the user relocates the virtual dogs by interacting with the next predetermined position using the touch screen or affecting it via the menu as shown.).

Regarding claims 11 and 23, Phobos AR teaches the method of claim 10 and the apparatus of claim 22, where when determining the location in the scene, the current position is within the display screen (YouTube, at least 2:22-2:35 illustrates the current position is within the display screen when determining the location in the scene.).

Regarding claims 12 and 24, Phobos AR teaches the method of claim 10 and the apparatus of claim 22, where when determining the location in the scene, the current position is not within the display screen (YouTube, at least 3:15-3:16, the user moves the camera such that the virtual dog is not visible within the display.  1:30-5:30, virtual objects are continuously only partially displayed since they are outside the camera’s field of view.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phobos AR and YouTube as applied to claims 7 and 19 above, and further in view of Ellison et al. (US 2015/0118662, hereinafter referred to as Ellison).

Regarding claims 8 and 20, Phobos AR teaches the method of claim 7 and the apparatus of claim 19.
Phobos AR does not teach where the text message is a user-provided message.
However, in a related art, Ellison teaches where the text message is a user-provided message (Ellison, para. 15-20, “The user identifies a ‘moment’ (event) in which he knows he will need motivation to continue a positive behavior.  The user creates/enters the moment into the system by choosing:..  The method of motivational messaging for the moment: text,… The style of message (text,…)…, The source of the message content - the user’s own/uploaded content….”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user-provided message of Ellison in the phobia treatment of Phobos AR because Ellison is providing motivational messaging .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson et al. (US 6,409,655) discloses selecting an audio tone to provide during EMDR.
Samec et al. (US 2017/0365101) discloses an augmented reality system that may provide EMDR therapy.
Tien et al. (US 2019/0200920 and US 2022/0015692) discloses an augmented reality system that may provide EMDR therapy.
Kang et al. (US 2021/0386963) discloses providing bilateral stimulation during EMDR therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                   

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tarnogol, F. (2017, November 23). Phobos AR. App Store. Retrieved March 1, 2022, from https://apps.apple.com/us/app/phobos-ar/id1281732065?l=es 
        
        2 Borroteck. (2018). Phobos AR, la app para iOS que combate tus fobias. YouTube. Retrieved March 1, 2022, from https://www.youtube.com/watch?v=CCZYe5Lwj_M.